Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
This office action is responsive to RCE filed on 10/10/2022. Claim 1 is amended. Claims 21-23 are new. Claims 1-14, and 21-23 are pending examination.

	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), and claim(s) 8 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 8 is/are drawn to one of the statutory categories of invention. 
Claims 1-14, and 21-23 are directed to providing an incentive based on received recycled container identifier. Specifically, the claims recite recycling facilitation receptacle, database; incentive system; receiving a container to be recycled at a curbside; obtaining a container identifier associated with the container to be recycled wherein the recycling interface is coupled; receiving the container identifier from the recycling interface; authenticating the container identifier by matching the container identifier;  determining at least one of an availability or an identity of an incentive; distributing the incentive to a receiving account, and the container identifier is electronically obtained from the container to be recycled which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as recycling facilitation receptacle, database; incentive system, recycling facilitation system, non-transitory, machine readable memory, system merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the recycling facilitation receptacle, database; incentive system, recycling facilitation system, non-transitory, machine readable memory, system perform(s) the steps or functions of recycling facilitation receptacle, database; incentive system; receiving a container to be recycled at a curbside; obtaining a container identifier associated with the container to be recycled wherein the recycling interface is coupled; receiving the container identifier from the recycling interface; authenticating the container identifier by matching the container identifier;  determining at least one of an availability or an identity of an incentive; distributing the incentive to a receiving account, and the container identifier is electronically obtained from the container to be recycled. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a recycling facilitation receptacle, database; incentive system, recycling facilitation system, non-transitory, machine readable memory, system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing an incentive based on received recycled container identifier. As discussed above, taking the claim elements separately, the recycling facilitation receptacle, database; incentive system, recycling facilitation system, non-transitory, machine readable memory, system perform(s) the steps or functions of recycling facilitation receptacle, database; incentive system; receiving a container to be recycled at a curbside; obtaining a container identifier associated with the container to be recycled wherein the recycling interface is coupled; receiving the container identifier from the recycling interface; authenticating the container identifier by matching the container identifier;  determining at least one of an availability or an identity of an incentive; distributing the incentive to a receiving account, and the container identifier is electronically obtained from the container to be recycled. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing an incentive based on received recycled container identifier. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-7, 9-14, and 21-23 further describe the abstract idea of providing an incentive based on received recycled container identifier. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frybarger et al., (U.S. Patent Application Publication No. 20150144012) in view of Gonen et, (U.S. Patent Application Publication No. 20090014363).
	As to Claim 1, Frybarger teaches a method, comprising:electronically obtaining (0063: The identifying information could be provided via Bluetooth connectivity, Wi-Fi, near field communication… recycle container may provide a QR code that allows the recycler to read the QR code using an imaging device on a smart phone, or other similar electronic device capable of, or configured to, read QR codes), by a recycling interface (0063: entered into the recycle container interface through an interface), a container identifier associated with the container to be recycled (0065: receiving identifying information from a recycler and then the recycle container receives the recyclable materials placed into the container by the recycler), wherein the recycling interface is coupled to the curbside recycling facilitation receptacle (0008: recyclables curbside… 0063 and 0067: interface), and the container identifier is electronically obtained from the container to be recycled; (0063: the recycle container may provide a QR code that allows the recycler to read the QR code… reading the QR code, the recycler is then able to facilitate the transmission of identifying information over the internet or other similar type of network via the smart phone or other electronic device to the recycle container or a backend server capable of associating the placement of recycled materials into the recycle container to the recycler),electronically receiving, at a recycling facilitation system, the container identifier from the recycling interface; (0063: The identifying information could be provided via Bluetooth connectivity, Wi-Fi, near field communication, or manually entered into the recycle container interface through an interface, such as a touch screen display device, keypad, face recognition software, finger print, retina scan or the like), and (0067: The identifying information could be provided via Bluetooth connectivity, wi-fi, near field communication, or manually entered into the recycle container interface through an interface, such as a touch screen display device, keypad, face recognition software, finger print, retina scan or the like),electronically determining, by the recycling facilitation system, at least one of an availability or an identity of an incentive by electronically communicating with an incentive system; and (0066: a system 400 that provides incentivized recycling. The incentives for placing recyclable items in the recycle container could include credits, coupons, cash payments, free or discounted internet connection, or the like. For example, a recycler who places a recyclable bottle into the recycle container may be able to receive free airport internet which could in turn also be limited to a particular time period. For instance, when the recycler provides one empty bottle into the recycle container, the recycler receives a ten percent discount internet, such as airport internet, city internet, park internet, school internet, business internet or the like. The length of time for which the recycler will be allowed free or discounted internet may be adjusted according to the specifications of the facility owner. Alternatively, the recycler may be provided with a coupon that can be redeemed for a discount at a business, such as ten percent off of a sandwich. This is useful when the recycle can is positioned in close proximity to the business providing the coupon, such as businesses in airports, which would stimulate spending),electronically distributing, by the recycling facilitation system, the incentive to a receiving account; (0067: the recycler signs up for an account. The account may be a recycling reward account that is utilized in order to facilitate transfer of prizes, coupons, discount counts, and the like.  . The identifying information could be provided via Bluetooth connectivity, wi-fi, near field communication, or manually entered into the recycle container interface through an interface, such as a touch screen display device, keypad, face recognition software, finger print, retina scan or the like. Alternatively, the recycle container may provide a QR code that allows the recycler to read the QR code using an imaging device on a smart phone, or other similar electronic device capable of, or configured to, read QR codes).
Frybarger does not teach receiving a container to be recycled at a curbside recycling facilitation receptacle;
electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database.
However Gonen teaches receiving a container (0011: recyclable materials… 0012: recycling recyclable materials comprises supplying a recyclable container) to be recycled at a curbside recycling facilitation receptacle (0011: drop-off center),
electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database; (0064: Once the identification tag 106 is scanned by the deciphering device 120, the information received may be optionally verified against the entity data in database 240 corresponding to the entity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database of Gonen. Motivation to do so comes from the knowledge well known in the art that electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database would help prevent fraudulent activities and match incentives with active identified identifiers and therefore make the method/system more safer and accurate.

As to Claim 2, Frybarger and Gonen teach the method of claim 1.
Gonen further teaches wherein the recycling interface obtains the container identifier from at least one of a bar code, a QR code, and an RFID (claim 3: the unique identification data is embedded within a bar code or RFID tag) associated with the container; (0023: The identification tag 106 may be used by an attendant 114 at the drop off center 108 to identify the entity 102 associated with the container 104 via the unique identifier. The identification tag 106 may be machine-readable device, such as a bar-code label, a magnetic-strip device, a radio-frequency-identification ("RFID") tag and the like; and may include and/or be programmed with information for identifying the recycling container 104, and in turn, information (e.g., an address, an account, etc.) associated with the entity ("entity information")), and (0028: the deciphering device 120 may be an RFID reader to obtain the unique identifier from an RFID tag embedded in the entity's recycling container 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include wherein the recycling interface obtains the container identifier from at least one of a bar code, a QR code, and an RFID associated with the container of Gonen. Motivation to do so comes from the knowledge well known in the art that wherein the recycling interface obtains the container identifier from at least one of a bar code, a QR code, and an RFID associated with the container would help provide and match incentives with active identified identifiers and therefore make the method/system more accurate.

As to Claim 3, Frybarger and Gonen teach the method of claim 2.
Frybarger further wherein the receiving is facilitated via at least one of an NFC interface, a Bluetooth interface and a wireless Ethernet interface; (0063: identifying information could be provided via Bluetooth connectivity, Wi-Fi, near field communication, or manually entered into the recycle container interface through an interface, such as a touch screen display device, keypad, face recognition software, finger print, retina scan or the like. Alternatively, the recycle container may provide a QR code that allows the recycler to read the QR code using an imaging device on a smart phone, or other similar electronic device capable of, or configured to, read QR codes. By reading the QR code, the recycler is then able to facilitate the transmission of identifying information over the internet or other similar type of network via the smart phone or other electronic device to the recycle container or a backend server capable of associating the placement of recycled materials into the recycle container to the recycler).

As to Claim 7, Frybarger and Gonen teach the method of claim 2.
Gonen further teaches receiving, by the recycling facilitation system from a container manufacturer/distributor, the container identifier (0022: The recycling container 104 may be identifiable with an entity 102 by an identification tag 106 having a unique identifier (e.g., an alphanumeric code representative of a single entity). In one embodiment, the identification tag 106 may be placed on an outer surface of the recycling container 104. In alternative embodiments, the identification tag 106 may be a card, keyfob, identification means, or the like, held by a person responsible for delivering the recyclable materials to the drop-off center 108) at least one of before and after the container manufacturer/distributor affixes the container identifier to the container (0036: obtain from the identification tag 106 the entity information and/or identifier that identifies the recycling container 104.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include receiving, by the recycling facilitation system from a container manufacturer/distributor, the container identifier at least one of before and after the container manufacturer/distributor affixes the container identifier to the container of Gonen. Motivation to do so comes from the knowledge well known in the art that receiving, by the recycling facilitation system from a container manufacturer/distributor, the container identifier at least one of before and after the container manufacturer/distributor affixes the container identifier to the container would help provide and accurate matched incentives with an identifier and therefore make the method/system more accurate.

	As to Claim 8, Frybarger teaches an article of manufacture comprising:a non-transitory, machine-readable memory having instructions recorded thereon that, in response to execution by a recycling facilitation system, cause the recycling facilitation system to perform operations comprising:electronically receiving, at the recycling facilitation system, a container identifier from a recycling interface coupled to a curbside recycling facilitation receptacle, (Fig. 1 and 0033: interactive waste receptacle), and (0008: waste management services pick up the recyclables curbside); (0008: provide incentives for residential based recycling. In residential based recycling programs, the resident places recyclables into a recycle can that is micro chipped. When the waste management services pick up the recyclables curbside, the recycling truck will read the microchip to identify the recycle container and associate the recycle container with the resident's account. Next, the recycle truck will weigh the recycle container prior to emptying, and bill the resident's account in accordance with the weight of the recyclable), wherein the recycling interface obtains the container identifier from a container to be recycled that is received at the curbside recycling facilitation receptacle; (Fig. 1 110 screen that displays the interface), and (0065: receiving identifying information from a recycler and then the recycle container receives the recyclable materials placed into the container by the recycler), electronically determining, by the recycling facilitation system, at least one of the availability or identity of an incentive; and (0066: a system 400 that provides incentivized recycling. The incentives for placing recyclable items in the recycle container could include credits, coupons, cash payments, free or discounted internet connection, or the like. For example, a recycler who places a recyclable bottle into the recycle container may be able to receive free airport internet which could in turn also be limited to a particular time period. For instance, when the recycler provides one empty bottle into the recycle container, the recycler receives a ten percent discount internet, such as airport internet, city internet, park internet, school internet, business internet or the like. The length of time for which the recycler will be allowed free or discounted internet may be adjusted according to the specifications of the facility owner. Alternatively, the recycler may be provided with a coupon that can be redeemed for a discount at a business, such as ten percent off of a sandwich. This is useful when the recycle can is positioned in close proximity to the business providing the coupon, such as businesses in airports, which would stimulate spending),electronically distributing, by the recycling facilitation system, the incentive to a receiving account; (0067: the recycler signs up for an account. The account may be a recycling reward account that is utilized in order to facilitate transfer of prizes, coupons, discount counts, and the like.  . The identifying information could be provided via Bluetooth connectivity, wi-fi, near field communication, or manually entered into the recycle container interface through an interface, such as a touch screen display device, keypad, face recognition software, finger print, retina scan or the like. Alternatively, the recycle container may provide a QR code that allows the recycler to read the QR code using an imaging device on a smart phone, or other similar electronic device capable of, or configured to, read QR codes).
Frybarger does not teach electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database.
However Gonen teaches electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database; (0064: Once the identification tag 106 is scanned by the deciphering device 120, the information received may be optionally verified against the entity data in database 240 corresponding to the entity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database of Gonen. Motivation to do so comes from the knowledge well known in the art that electronically authenticating, by the recycling facilitation system, the container identifier by matching the container identifier with a database would help prevent fraudulent activities and match incentives with active identified identifiers and therefore make the method/system more safer and accurate.

As to Claim 9, Frybarger and Gonen teach the article of manufacture of claim 8.
Gonen further teaches wherein the recycling interface obtains the container identifier from at least one of a bar code, a QR code, and an RFID (claim 3: the unique identification data is embedded within a bar code or RFID tag) associated with the container; (0023: The identification tag 106 may be used by an attendant 114 at the drop off center 108 to identify the entity 102 associated with the container 104 via the unique identifier. The identification tag 106 may be machine-readable device, such as a bar-code label, a magnetic-strip device, a radio-frequency-identification ("RFID") tag and the like; and may include and/or be programmed with information for identifying the recycling container 104, and in turn, information (e.g., an address, an account, etc.) associated with the entity ("entity information")), and (0028: the deciphering device 120 may be an RFID reader to obtain the unique identifier from an RFID tag embedded in the entity's recycling container 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include wherein the recycling interface obtains the container identifier from at least one of a bar code, a QR code, and an RFID associated with the container of Gonen. Motivation to do so comes from the knowledge well known in the art that wherein the recycling interface obtains the container identifier from at least one of a bar code, a QR code, and an RFID associated with the container would help provide and match incentives with active identified identifiers and therefore make the method/system more accurate.

As to Claim 10, Frybarger and Gonen teach the article of manufacture of claim 9.
Frybarger further wherein the receiving is facilitated via at least one of an NFC interface, a Bluetooth interface and a wireless Ethernet interface; (0063: identifying information could be provided via Bluetooth connectivity, Wi-Fi, near field communication, or manually entered into the recycle container interface through an interface, such as a touch screen display device, keypad, face recognition software, finger print, retina scan or the like. Alternatively, the recycle container may provide a QR code that allows the recycler to read the QR code using an imaging device on a smart phone, or other similar electronic device capable of, or configured to, read QR codes. By reading the QR code, the recycler is then able to facilitate the transmission of identifying information over the internet or other similar type of network via the smart phone or other electronic device to the recycle container or a backend server capable of associating the placement of recycled materials into the recycle container to the recycler).

As to Claim 14, Frybarger and Gonen teach the article of manufacture of claim 9.
Gonen further teaches receiving, by the recycling facilitation system from a container manufacturer/distributor, the container identifier (0022: The recycling container 104 may be identifiable with an entity 102 by an identification tag 106 having a unique identifier (e.g., an alphanumeric code representative of a single entity). In one embodiment, the identification tag 106 may be placed on an outer surface of the recycling container 104. In alternative embodiments, the identification tag 106 may be a card, keyfob, identification means, or the like, held by a person responsible for delivering the recyclable materials to the drop-off center 108) at least one of before and after the container manufacturer/distributor affixes the container identifier to the container (0036: obtain from the identification tag 106 the entity information and/or identifier that identifies the recycling container 104.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include receiving, by the recycling facilitation system from a container manufacturer/distributor, the container identifier at least one of before and after the container manufacturer/distributor affixes the container identifier to the container of Gonen. Motivation to do so comes from the knowledge well known in the art that receiving, by the recycling facilitation system from a container manufacturer/distributor, the container identifier at least one of before and after the container manufacturer/distributor affixes the container identifier to the container would help provide and accurate matched incentives with an identifier and therefore make the method/system more accurate.

As to Claim 21, Frybarger and Gonen teach the method of claim 1.
Frybarger further teaches subsequent to electronically distributing the incentive to the receiving account, releasing, by the recycling facilitation system, the container identifier; (0067: the recycle container in the method described in the block diagram of FIG. 4 be an automatically compacting waste can, such as the top loading, automatically compacting waste can for high-traffic public venues found in U.S. Pat. No. 7,096,780. At block diagram 402, the recycler signs up for an account. The account may be a recycling reward account that is utilized in order to facilitate transfer of prizes, coupons, discount counts, and the like. The recycling account may be linked to a credit, bank account, or the like, in order to provide cash incentives back to the recycler in accordance with the embodiments of the present invention. At block 404, the recycling container receives information from a recycler that identifies the recycler award account, thereby associating the recycler to the user account. The identifying information could be provided via Bluetooth connectivity, wi-fi, near field communication, or manually entered into the recycle container interface through an interface, such as a touch screen display device, keypad, face recognition software, finger print, retina scan or the like. Alternatively, the recycle container may provide a QR code that allows the recycler to read the QR code using an imaging device on a smart phone, or other similar electronic device capable of, or configured to, read QR codes. By reading the QR code, the recycler is then able to facilitate the transmission of identifying information over the internet or other similar type of network via the smart phone or other electronic device to the recycle container or a backend server capable of associating the placement of recycled materials into the recycle container to the recycler. At Block 406, the recycle container receives recyclables from the recycler. At Block 408, the recycler container is configured to, and capable to, scan bar codes on the recyclable to associate the recyclable to the recycler reward account. By way of scanning the recyclable, the recycler container system is able to associate a weight, size, and value of the recyclable. In an embodiment, a database, located locally at the recycler container or remotely at a distant location may be accessed to determine the value associated with the bar code, QR code, or the like and thereby assign a value to the recycler's reward account or otherwise provide coupons, cash or the like to the recycler. In this case, the database may associate a value based on the barcode. For example, a bar code for a 2-liter plastic bottle may be of greater recycle value than a pint sized bottle, thus, scanning the bar code allows the recycle container to accurately determine the value associated with the recyclable without consideration to variations in weight due to liquids contained within the plastic bottle. As described above, the incentive could include without limitation credits, coupons, cash payments, free or discounted internet connection, or the like. With the proliferation of mobile devices, camera based bar code scanners have increased in popularity. Thus, it is contemplated within the spirit of the instant invention that any scanner, such as a red line scanner or a camera system may be configured to accomplish the instant invention. At block 410, the recycle container facilitates transfer of an incentive to the recycler. As described above, the incentive could include without limitation credits, coupons, cash payments, free or discounted internet connection, or the like. It is contemplated that incentives may be facilitated via electronic transfer to the recycler or otherwise transferred to the recycler's benefit, such as a direct transfer to a store or stores. Alternatively, the incentive may be provided in paper form to the recycler at the recycle container terminal).

As to Claim 22, Frybarger and Gonen teach the method of claim 1.
Frybarger further teaches electronically maintaining, by the recycling facilitation system, available container identifiers in the database; (0067: a database, located locally at the recycler container or remotely at a distant location may be accessed to determine the value associated with the bar code, QR code, or the like and thereby assign a value to the recycler's reward account or otherwise provide coupons, cash or the like to the recycler. In this case, the database may associate a value based on the barcode).

As to Claim 23, Frybarger and Gonen teach the method of claim 1.
Gonen further teaches electronically distributing, by the recycling facilitation system, confirmation information to the incentive system; (abstract: providing incentive to recycle recyclable materials by providing financial incentives to consumers for recycling at a central drop-off recycling facility. In one embodiment of the present invention, a method of providing incentive to recycle recyclable materials comprises creating an account for at least a first entity, providing a drop-off recycling center for receiving a plurality of recyclable materials from at least the first entity, receiving the recyclable materials at the drop-off center for processing, measuring and recording quantitative or qualitative data for the recyclable materials, calculating a reward correlating to the quantitative or qualitative data recorded for the recyclable materials and crediting the account for the first entity with the reward),wherein the confirmation information comprises the container identifier (0028: obtain the unique identifier from the identification tag 106 corresponding to an entity), an identity of a recycling operator (0028: The drop-off center may include an attendant 124, who may be a person or a plurality of persons present at the facility during a predetermined time period. At the drop-off center, an attendant 124 may use a deciphering device 120 adapted to obtain the unique identifier from the identification tag 106 corresponding to an entity 102. The deciphering device 120 may be operable to communicate with the data-acquisition unit 118 to allow for verification of the unique identifier. In one embodiment, the deciphering device 120 may be a handheld barcode reader to obtain a unique identifier from a bar-coded keycard held by the entity. In another embodiment, the deciphering device 120 may be an RFID reader to obtain the unique identifier from an RFID tag embedded in the entity's recycling container 104. In other embodiments, other deciphering devices capable of obtaining and transmitting data to ascertain an identity, and the like, may also be used), a location of the recycling operator (0028: The drop-off center may include an attendant 124, who may be a person or a plurality of persons present at the facility), and a time stamp; (0028: during a predetermined time period). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include wherein the confirmation information comprises the container identifier an identity of a recycling operator a location of the recycling operator and a time stamp of Gonen. Motivation to do so comes from the knowledge well known in the art that wherein the confirmation information comprises the container identifier an identity of a recycling operator a location of the recycling operator and a time stamp would help provide and accurate incentive and therefore make the method/system more accurate.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frybarger et al., (U.S. Patent Application Publication No. 20150144012) in view of Wong, (U.S. Patent Application Publication No. 20200034799).

	As to Claim 11, Frybarger teaches the article of manufacture of claim 8.
Frybarger does not teach wherein the operations further comprise determining, by the recycling facilitation system, a geographic location of the recycling interface.
However Wong teaches wherein the operations further comprise determining, by the recycling facilitation system, a geographic location of the recycling interface; (claim 8: sending a location and incentive available with said processing facility; b) determining a location of the interactive recycling bin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include wherein the operations further comprise determining, by the recycling facilitation system, a geographic location of the recycling interface of Wong. Motivation to do so comes from the knowledge well known in the art that wherein the operations further comprise determining, by the recycling facilitation system, a geographic location of the recycling interface would help the consumer or user to find the location to the recycle bin and would therefore make the method/system more efficient.


Claim(s) 4-5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frybarger et al., (U.S. Patent Application Publication No. 20150144012) in view of Gonen et, (U.S. Patent Application Publication No. 20090014363) in view of Gonen Ron et al., (Foreign Application No. WO2009021227A2) in view of Wong, (U.S. Patent Application Publication No. 20200034799).
	As to Claim 4, Frybarger teaches the method of claim 1.
Frybarger does not teach further comprising determining, by the recycling facilitation system, wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card.
However Gonen Ron teaches determining, by the recycling facilitation system, wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card; (0009: providing incentive to recycle recyclable materials by providing financial incentives to consumers for recycling at a central drop-off recycling facility), (0017: "reward" refers to either monetary rewards or rewards based upon a points system, wherein points are redeemable for gift certificates or other goods/ services). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include determining, by the recycling facilitation system, wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card of Gonen Ron. Motivation to do so comes from the knowledge well known in the art that determining, by the recycling facilitation system, wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card would help provide funds with a faster way to the consumer or user and would therefore make the method/system more efficient.
Frybarger and Gonen Ron do not teach a geographic location of the recycling interface.
However Wong teaches a geographic location of the recycling interface (claim 8: sending a location and incentive available with said processing facility; b) determining a location of the interactive recycling bin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger and Gonen Ron to include a geographic location of the recycling interface of Wong. Motivation to do so comes from the knowledge well known in the art that a geographic location of the recycling interface would help the consumer or user to find the location to the recycle bin and would therefore make the method/system more efficient.

	As to Claim 5, Frybarger and Gonen Ron teaches the method of claim 4.
Frybarger and Gonen Ron do not teach transmitting, by the recycling facilitation system, the geographic location of the recycling interface to an incentive system.
However Wong teaches transmitting, by the recycling facilitation system, the geographic location of the recycling interface to an incentive system; (claim 8: A method for providing optimal incentive recommendation to an interactive recycling bin which is based on incentive available with a processing facility comprising: a) sending a location and incentive available with said processing facility; b) determining a location of the interactive recycling bin by receiving location information from said interactive recycling bin; c) if said processing facility location and interactive recycling bin location are within a predetermined distance of each other, sending incentive to said interactive recycling bin which is related to said incentive available with said processing facility). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger and Gonen Ron to include transmitting, by the recycling facilitation system, the geographic location of the recycling interface to an incentive system of Wong Ron. Motivation to do so comes from the knowledge well known in the art that transmitting, by the recycling facilitation system, the geographic location of the recycling interface to an incentive system would help the consumer or user to find the location to the recycle bin and would therefore make the method/system more efficient.	

	As to Claim 12, Frybarger teaches the article of manufacture of claim 11.
Frybarger does not teach wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card.
However Gonen Ron teaches wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card; (0009: providing incentive to recycle recyclable materials by providing financial incentives to consumers for recycling at a central drop-off recycling facility), (0017: "reward" refers to either monetary rewards or rewards based upon a points system, wherein points are redeemable for gift certificates or other goods/ services). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger to include wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card of Gonen Ron. Motivation to do so comes from the knowledge well known in the art that wherein the distributing comprises at least one of making a cash deposit into an account, transferring cryptocurrency via a distributed ledger, and making a deposit into a gift card would help provide funds with a faster way to the consumer or user and would therefore make the method/system more efficient.
Frybarger and Gonen Ron do not teach wherein the operations further comprise transmitting, by the recycling facilitation system to an incentive system, the geographic location of the recycling interface.
However Wong teaches wherein the operations further comprise transmitting, by the recycling facilitation system to an incentive system, the geographic location of the recycling interface (claim 8: sending a location and incentive available with said processing facility; b) determining a location of the interactive recycling bin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger and Gonen Ron to include wherein the operations further comprise transmitting, by the recycling facilitation system to an incentive system, the geographic location of the recycling interface of Wong. Motivation to do so comes from the knowledge well known in the art that wherein the operations further comprise transmitting, by the recycling facilitation system to an incentive system, the geographic location of the recycling interface would help the consumer or user to find the location to the recycle bin and would therefore make the method/system more efficient.


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frybarger et al., (U.S. Patent Application Publication No. 20150144012) in view of Gonen et, (U.S. Patent Application Publication No. 20090014363) in view of Gonen Ron et al., (Foreign Application No. WO2009021227A2) in view of Wong, (U.S. Patent Application Publication No. 20200034799) in view of Schrader et al., (U.S. Patent Application Publication No. 20190278961).
	As to Claim 6, Frybarger, Gonen, Gonen Ron, and Wong teaches the method of claim 5.
Frybarger, Gonen, Gonen Ron, and Wong do not teach receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system.
However Schrader teaches receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system; (0030: The inventory tracking system 105 includes a machine controller 110 that receives the obfuscated IDs 115 and the scan data 155 from the scanner 130. As mentioned above, the obfuscated IDs 115 are used to identify packages 185 previously scanned by the scanner 130 while the scan data 155 can include data derived from the captured images (e.g., routing information, physical attributes of the scanned packages 185, or image metrics), data about the scanner 130 (e.g., the status of the cameras 135), or data from additional sensors (e.g., a scale)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger, Gonen, Gonen Ron, and Wong to include receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system of Schrader. Motivation to do so comes from the knowledge well known in the art that receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system would help prevent fraud and would therefore make the method/system safer.

	As to Claim 13, Frybarger, Gonen, Gonen Ron, and Wong teach the manufacture of claim 12.
Frybarger, Gonen, Gonen Ron, and Wong do not teach wherein the operations further comprise receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system.
However Schrader teaches wherein the operations further comprise receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system; (0030: The inventory tracking system 105 includes a machine controller 110 that receives the obfuscated IDs 115 and the scan data 155 from the scanner 130. As mentioned above, the obfuscated IDs 115 are used to identify packages 185 previously scanned by the scanner 130 while the scan data 155 can include data derived from the captured images (e.g., routing information, physical attributes of the scanned packages 185, or image metrics), data about the scanner 130 (e.g., the status of the cameras 135), or data from additional sensors (e.g., a scale)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frybarger, Gonen, Gonen Ron, and Wong to include wherein the operations further comprise receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system of Schrader. Motivation to do so comes from the knowledge well known in the art that wherein the operations further comprise receiving, by the recycling facilitation system, a determination of whether the container identifier has previously been recognized by the incentive system would help prevent fraud and would therefore make the method/system safer.	

	
NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Has Germany hit the jackpot of recycling? The jury's still out” describes “At a drinks retailer on the outskirts of Hamburg, a father holds up his three-year-old son to help him push an empty plastic water bottle into a hole on a large grey machine. With a whirring sound, the apparatus pulls the bottle out of the child’s hand, juggles it on an assembly line to scan the barcode, then sucks the container even deeper into its belly and eventually shreds it with a satisfying crunch. “Jackpot!” says the boy, beaming with glee as the machine spits back a 25-cent voucher. Next in line, a man carrying a bin bag brimming with plastic bottles cannot quite feel a similar joy in recycling. “To be honest, I think it’s a slog,” says Şükrü Çal, 41. “Somehow the supermarkets have found a way of making us clear up after them.” With its reputation as a recycling world champion, Germany is seen by many as the inspiration behind Britain’s new deposit return scheme (DRS) for bottles and cans, which was announced this week. However, 15 years after its introduction, views still vary on whether the scheme is a case of bottle half-empty or bottle half-full.”.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# CN107472745A teaches similar invention which describes putting the recycled object into the corresponding recovery port 6. The identifier box 11 on the feeding port, 1 firstly passes through the recycling material identifying intelligent identifying system for identifying probe 15 when the recycled object enters to the recovery port 6. then carrying out photographing identification by recycling the appearance of the camera 16, no recovery will be discharged through automatic recovery port 6 and the recovery object by identifying the identification will be 2 compressed by the compression system, the compression system recycling compression so that its volume reduced by the installation of compression piston 7 and cylinder body 8 cooperates. cover 9 will be compressed into the opening of closing the input port and then piston 7 will move to recycle compression. recovering by the piston into the recycling bin 12 from the cylinder body 8 the opening after the compression, a recycling bin 9 is provided with several recycling tank system 3 recovered material enters the recovery tank system 3, the main control system 10 controls the payment system 4 provides payment options and payment reward, payment mode of payment system 4 may provide a wireless Internet access time length, a mobile phone charging time and money through mobile paying platform options. case 11 surface with a plurality of charging port 13 for charging the mobile phone. When the recovery tank system 3 detecting the recycling box is filled, the main control system will control the whole intelligent classifying collecting box stopping recycling, and cleaning the recovery chamber 9 through the network inform the manager. the surface of the box body is installed with a multimedia system 5 to display the multimedia and play.

	

Response to Arguments
6.	Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of providing an incentive based on received recycled container identifier which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to providing an incentive based on received recycled container identifier does not add technical improvement to the abstract idea. The recitations to “recycling facilitation receptacle, database; incentive system; receiving a container to be recycled at a curbside; obtaining a container identifier associated with the container to be recycled wherein the recycling interface is coupled; receiving the container identifier from the recycling interface; authenticating the container identifier by matching the container identifier;  determining at least one of an availability or an identity of an incentive; distributing the incentive to a receiving account, and the container identifier is electronically obtained from the container to be recycled. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to providing an incentive based on received recycled container identifier does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “recycling facilitation receptacle, database; incentive system, recycling facilitation system, non-transitory, machine readable memory, system” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing an incentive based on received recycled container identifier. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D.	1. Applicant argues that Frybarger does not teach receiving a container to be recycled at a curbside recycling facilitation receptacle.
Examiner agrees. Gonen teaches the above limitation as following:
receiving a container (0011: recyclable materials… 0012: recycling recyclable materials comprises supplying a recyclable container) to be recycled at a curbside recycling facilitation receptacle (0011: drop-off center).
2. Applicant argues that Frybarger does not teach electronically obtaining by a recycling interface a container identifier associated with the container to be recycled wherein the recycling interface is coupled to the curbside recycling facilitation receptacle and the container identifier is electronically obtained from the container to be recycled.
Examiners disagrees. Frybarger teaches the above limitation as following:
electronically obtaining (0063: The identifying information could be provided via Bluetooth connectivity, Wi-Fi, near field communication… recycle container may provide a QR code that allows the recycler to read the QR code using an imaging device on a smart phone, or other similar electronic device capable of, or configured to, read QR codes), by a recycling interface (0063: entered into the recycle container interface through an interface), a container identifier associated with the container to be recycled (0065: receiving identifying information from a recycler and then the recycle container receives the recyclable materials placed into the container by the recycler), wherein the recycling interface is coupled to the curbside recycling facilitation receptacle (0008: recyclables curbside… 0063 and 0067: interface), and the container identifier is electronically obtained from the container to be recycled; (0063: the recycle container may provide a QR code that allows the recycler to read the QR code… reading the QR code, the recycler is then able to facilitate the transmission of identifying information over the internet or other similar type of network via the smart phone or other electronic device to the recycle container or a backend server capable of associating the placement of recycled materials into the recycle container to the recycler).
Therefore, Applicant’s argument is not persuasive. Examiner further notes that citations by Examiner are representative of the teachings in the cited arts and are applied to the specific limitations within the individual claim, other passages and figures may apply as well and Applicant is to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682